Citation Nr: 1441051	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to death pension benefits for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1941 to October 1945.  He died in June 2001.  The claimant in this case is the daughter-in-law of the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This case was previously before the Board in June 2011, when the claim of entitlement to death pension benefits for accrued purposes, was remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In her May 2010 substantive appeal, the appellant requested a Travel Board hearing; however, the record reflects she did not report for a hearing scheduled in April 2011; therefore, the hearing request is deemed withdrawn and the Board may proceed with appellate review.  38 U.S.C.A. § 20 704 (d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran died in June 2001.  The Veteran's widow filed a claim for death pension benefits with special monthly pension.  The widow's claim was denied in an April 2009 decision because she failed to submit requested evidence.  In May 2009, the widow submitted additional information pertaining to the claim and requested that the RO use the information to decide her claim.  The Veteran's widow died in August 2009.  In September 2009, the appellant filed a claim for accrued benefits.  The appellant reported that she was the daughter-in-law of the Veteran's widow and that she had paid the widow's nursing home fees and funeral expenses, and such forms the basis of the the appeal. 

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in June 2011 for additional development and consideration.  The Board instructed the Veteran's widow's accrued benefits claim be adjudicated on the merits with acknowledgement that the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  The June 2011 Board remand further stated it must be acknowledged that the claims file contains a copy of the Veteran and the appellant's mother-in-law's marriage certificate, and death certificates for both of their previous spouses.  The June 2011 Board remand further noted that the Veteran's death certificate reflected that the appellant's mother-in-law was his surviving spouse and in a January 2000 Improved Pension Eligibility Verification Report, the Veteran stated that he was married and living with his spouse.  The June 2011 Board remand also cited a July 1999 letter which reflected that the Veteran's benefits included benefits for his spouse.  The June 2011 Board remand instructions further stated that because the RO had not yet considered the underlying merits of the Veteran's widow's accrued benefits claim, a remand for such action was necessary.  

However, in the February 2012 supplemental statement of the case, issued pursuant to the June 2011 Board remand, such still stated, contrary to the June 2011 Board directive, that the widow could not be established as the surviving spouse of the Veteran.  Thus, a remand is necessary for compliance with the June 2011 remand directive to adjudicate the widow's accrued benefits claim on the merits with acknowledgement that the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  Id.

Additionally, the Board finds that while January 2012 correspondence was provided in compliance with the Veterans Claims Assistance Act, there was no attempt to clarify what portion of the Veteran's widow's funeral and nursing home expenses were paid using the Veteran's widow's funds, to include her Social Security and Civil Service Pension benefits, and what portion were paid by the appellant, as directed by the June 2011 Board remand.  As noted in the June 2011 Board remand, the appellant had submitted an August 2009 statement from a funeral home indicating that the Veteran's widow's funeral cost totaled $11,000, which was paid in full by the appellant.  She has also submitted an August 2009 statement from the Veteran's widow's nursing home indicating that the Veteran's widow's total expenses from September 2008 through August 2009 were $43,724.82.  The nursing home further stated that they would send the monthly statement to the appellant and she would send the payment to the nursing home for the Veteran's widow.  The Board notes that in a May 2009 statement the Veteran's widow indicated she was receiving $1,143.82 a month from a Civil Service pension and $879.00 a month from Social Security.  Thus, it is not clear what portion of the payments submitted by the appellant on behalf of the Veteran's widow, if any, were paid using the Veteran's widow's monthly income from the Civil Service pension and Social Security.  Thus, a remand is necessary for compliance with the June 2011 remand to clarify what portion of the Veteran's widow's funeral and nursing home expenses were paid using the Veteran's widow's funds, to include her Social Security and Civil Service Pension benefits, and what portion were paid by the appellant.  Id.

Accordingly, the case is REMANDED for the following actions: 

1.  Request additional documentation from the appellant to clarify what portion of the Veteran's widow's funeral and nursing home expenses were paid using the Veteran's widow's funds, to include her Social Security and Civil Service Pension benefits, and what portion were paid by the appellant.  Such evidence may include monthly statements from the nursing home, cancelled checks and/or bank statements. 

2.  Adjudicate on the merits the Veteran's widow's accrued benefits claim, with acknowledgement that the claims file contained sufficient evidence at the time of the Veteran's widow's claim to show that she was the Veteran's surviving spouse.  It must be acknowledged that the claims file contains a copy of the Veteran's and the appellant's mother-in-law's marriage certificate, and death certificates for both of their previous spouses.  The Veteran's death certificate reflects that the appellant's mother-in-law was his surviving spouse.  Additionally, in a January 2000 Improved Pension Eligibility Verification Report, the Veteran stated that he was married and living with his spouse.  Also, a July 1999 letter reflects that the Veteran's benefits included benefits for his spouse. 

3.  Thereafter, readjudicate the issue on appeal of entitlement to death pension benefits for accrued benefits purposes (reimbursement of the last illness and funeral expenses of the Veteran's widow), on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



